DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Terminal Disclaimer
The terminal disclaimer filed on 7/6/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPNs 9,730,570 and 10,376,128 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record fails to teach or disclose each of the features of independent claim 1, particularly with regard to the claimed pump and filter assembly, hollow shroud, flow diverter, and rotating filter has a first portion nearest the tub and a second portion nearest the support surface, and where no flow diverter is located at one of a first space between the first portion and the tub or a second space between the second portion and the support surface and where liquid passing through the gap between the flow diverter and the rotating filter applies a greater shear force on the upstream surface than liquid in an absence of the flow diverter, in combination with the other features of the claim. For example, see Applicant’s Figure 7 for illustrations of the first space 279, first portion 275, second space 281, and second portion 277 in relation to the tub 214 and support surface 213.
In contrast, Fountain et al. (USPN 8,677,974, cited by Applicant in the IDS filed 6/26/2019) at Figure 8 discloses a rotating filter 430 surrounded by a concave shroud having increased thickness 483 with corresponding constriction points 485; however, Fountain does not teach or disclose the claimed first and second spaces as claimed. Delgado et al. (USPPN 2012/0318295, previously cited by Applicant in the IDS filed 6/26/2019) at Figure 4 discloses a filter 64 having flow diverters 84 formed across from another at 180 degrees; however does not teach or disclose the claimed first and second spaces as claimed. For these reasons, the prior art of record fails to teach or disclose the claimed features of claim 1. All claims depending from claim 1 are allowed for the same reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378.  The examiner can normally be reached on M 10-4pm, Tu 10-2pm, W 10-4pm, and Th 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RITA P ADHLAKHA/Examiner, Art Unit 1711